DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/22 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (2016/0074667) or Sullivan in view of Donnelly et al (2010/0298899).  
Sullivan discloses a wearable vest defibrillator having monitoring and therapy electrodes (e.g. para. 25, figures 1, 2, etc.), a processor for calculations (e.g. figure 2, para. 47, etc.) with an audible input/output user interface (e.g. paras. 34, etc.) and an accelerometer/motion detector (e.g. paras. 39, 66-70, etc.) to detect motion to change the calculation used for detecting arrhythmias between a no motion calculation to a motion calculation (e.g. paras. 97-101, 60, 85, etc.).  
Sullivan explicitly states that a first arrhythmia analysis/calculation is used if there is no motion, and a different second arrhythmia analysis/calculation is used if there is sensed motion (e.g. abstract, paras. 6, 60, 84-86, 96-10, etc.)
Sullivan states that heart “rhythm” is used for the different calculations to detect arrhythmias and that a manual button can be used to indicate the activity mode (e.g. paras. 114-123, etc.) and that the different calculations have different thresholds and changes the threshold based on the degree of motion (e.g. paras. 101-103, etc.), but does not specifically disclose how the heart rhythm calculations are performed.  However Sullivan also discloses that the ECG is used for the heart analysis and arrhythmia determinations and that heart rate is calculated to know the patient’s condition (e.g. paras. 37, 48, etc.) and that the audible user interface can be used as input and output. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Sullivan, with the heart rhythm arrhythmia detection using heart rate calculations—i.e. beats per minute—as also described by Sullivan, and using a substitute manual input, such as an audible input, as is well known and common knowledge in the art, since it would provide the predictable results of a simple conventional beat per minute limit to determine whether the patient is in fibrillation or not, and allowing the patient to speak the input for those patients who may be physically unable to press a button or move.  
In the alternative for determining the arrhythmia using heart rate, Donnelly discloses that it is know to use heart rate to detect arrhythmias (e.g. paras. 102, 49, 57, 61, etc.,), as this is a well-established way to easily determine if the heart is beating too slow (e.g. bradycardia) or too fast (e.g. tachycardia or fibrillation) to know when to deliver therapy.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Sullivan, with the heart rhythm arrhythmia detection using heart rate calculations—i.e. beats per minute—as taught by Donnelly, since it would provide the predictable results of a simple conventional beat per minute limit to determine whether the patient is in an arrhythmia/fibrillation or not and needs therapy.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (2016/0074667 in view of Donnelly et al (2010/0298899).  Sullivan discloses the claimed invention except for the processor configured to detect a noise event caused by movement of the plurality of ECG sensing electrodes in the activity operating mode.  Donnelly discloses that a noise event/false positive alarm can be detected using movement of the ECG electrodes during the activity mode (e.g. paras. 71-73, etc.) and uses a manual button or cough that can be used to indicate the activity mode (e.g. paras. 49-52, 61, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Sullivan, with the processor configured to detect a noise event caused by movement of the plurality of ECG sensing electrodes in the activity operating mode, as taught by Sullivan, since it would provide the predictable results of allowing the system and method to not use the ECG data due to noise or perform further calculations and redundant checks on the data.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Donnelly.  Sullivan in view of Donnelly disclose that noise can be detected and may interfere with the sensed signals, and that movement can indicate a false arrhythmia, but does not disclose that the noise (or movement is considered noise) is used to classify the event as a false positive alarm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Sullivan in view of Donnelly, with the noise (or movement is considered noise) is used to classify the event as a false positive alarm, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of indicating noise in the system memory or to a patient as a false alarm to allow the physician or patient to know why a shock was not delivered.

Allowable Subject Matter
Claims 3, 4, and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        4/8/22